DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered, wherein  claims 2,3,10-12, 14-16, 18-20 are cancelled. Claims 1, 4-9, 13, 17, 21-28 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL- (3GPP hereafter) (Title- RAN2 aspects of DL beam management R2- 1706718) (IDS provided) in view of Liu et al.  (Liu hereafter) (US 20180367374 A1) and in further view of  NPL (NPL hereafter) (3GPP  Design Details on Beam Failure Recovery, R1 -1718334) (IDS provided).




Regarding claim 1, 3GPP teaches,   A method for a wireless communication device for recovering from beam failure, the method comprising:
in response to detecting a beam failure on a primary cell (beam failure occurs on any serving cell), identifying a candidate beam (the UE indicates the failed DL beam 1 and the good candidate DL beam 2 and 3) for recovering a radio link between the wireless communication device and  a network node (to send the DL control signal by a MAC CE) (3GPP; [2.1 Beam failure recovery]...In that case if beam failure occurs on any serving cell, the UE should be allowed to send BFRR on PUCCH of SpCell or PUCCH SCell,... the gNB can realize the DL. beam failure by beam failure recovery request...the gNB may trigger the UE to perform UL beam failure recovery, e.g. contention-free random access, to obtain the candidate UL beam... the UE indicates the failed DL beam 1 and the good candidate DL beam 2 and 3 can be used to send the DL control signal by a MAC CE as showed in figure 1);
transmitting an identity (beam status report to inform gNB) of the candidate beam (the failed DL beam and good identified candidate) in a media access control protocol control element (MAC CE for beam status report) to the network node ( 3GPP; [ 2.1 Beam failure recovery, proposal 8] ...the UE can generate a beam status report to inform gNB or the failed DL beam and good identified candidate DL beam{s}. Therefore a MAC CE for beam status report can be introduced. E.g. the UE indicates the failed DL beam 1 and the good candidate DL beam 2 and 3 can be used to send the DL control signal by a MAC CE); 
3GPP fails to explicitly teach, signaling the media access control protocol control element on uplink resources that are allocated for new transmission by the network node in a random access response, wherein the random access response is in a contention-based random access procedure;
declaring a radio link failure if the recovering from beam failure on the primary cell fails
However, in the same field of endeavor Liu teaches, signaling the media access control protocol control element (indicated by NW through ... MAC-CE) on uplink resources that are allocated for new transmission ( the user equipment 404 may also attempt to use PRACH-like channel for BFRR) by the network node in a random access response ( requires a response message (BFRR response) from the base station ), wherein the random access response is in a contention-based random access procedure (Liu; [0084] ... when the DL and UL beams have failed, the user equipment 404 may also attempt to use the PRACH or PRACH-like channel for BFRR. The PRACH or PRACH-like resource is directly associated with candidate beams identified by the UE. This association is indicated by NW through ... MAC-CE ... the BFRR sent by the user equipment 404 requires a response message (BFRR response) from the base station 402 if beam failure is to be recovered);
declaring a radio link failure if the recovering from beam failure on the primary cell fails (Liu; [0119] ...the UE may try beam failure recovery procedure M times. If still no BFRR response is received, UE may report beam failure to high layer, which may trigger RLF).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of 3GPP to include the above recited limitations as taught by Liu in order to recover beam failure  (Liu; [0084])
3GPP-Liu fails to explicitly teach, monitoring the candidate beam for a response by monitoring a physical downlink control channel (PDCCH) addressed to a Cell Radio Network Temporary Identifier (C-RNTI) of the wireless communication device
However, in the same field of endeavor NPL teaches monitoring the candidate beam for a response (UE to monitor gNB response) by monitoring a physical downlink control channel (PDCCH) (NR-PDCCH dedicatedly used) addressed to a Cell Radio Network Temporary Identifier (C-RNTI) of the wireless communication device (C-RNTI can be used) ( NPL; [3.3gNB response monitoring] ... It is sensible to use UE-specific transmission for transmission of gNB response...NW can recognize UE identity after successfully receiving the request... e.g., C-RNTI can be used again without causing confusion from both NW and UE perspectives... It is also possible for UE to monitor gNB response from a common control channel, e.g., NR-PDCCH dedicatedly used for RACH msg 2 transmission); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of 3GPP-Liu to include the above recited limitations as taught by NPL in order to recover beam failure  (NPL; [3.3gNB response]).

Regarding claim 13  3GPP teaches,   a wireless communication device comprising a processor being configured  to 
in response to detecting a beam failure on a primary cell (beam failure occurs on any serving cell), identifying a candidate beam (the UE indicates the failed DL beam 1 and the good candidate DL beam 2 and 3) for recovering a radio link between the wireless communication device and  a network node (to send the DL control signal by a MAC CE) (3GPP; [2.1 Beam failure recovery]...In that case if beam failure occurs on any serving cell, the UE should be allowed to send BFRR on PUCCH of SpCell or PUCCH SCell,... the gNB can realize the DL. beam failure by beam failure recovery request...the gNB may trigger the UE to perform UL beam failure recovery, e.g. contention-free random access, to obtain the candidate UL beam... the UE indicates the failed DL beam 1 and the good candidate DL beam 2 and 3 can be used to send the DL control signal by a MAC CE as showed in figure 1);
transmit an identity (beam status report to inform gNB) of the candidate beam (the failed DL beam and good identified candidate) in a media access control protocol control element (MAC CE for beam status report) to the network node ( 3GPP; [ 2.1 Beam failure recovery, proposal 8] ...the UE can generate a beam status report to inform gNB or the failed DL beam and good identified candidate DL beam{s}. Therefore a MAC CE for beam status report can be introduced. E.g. the UE indicates the failed DL beam 1 and the good candidate DL beam 2 and 3 can be used to send the DL control signal by a MAC CE); 
3GPP fails to explicitly teach, signal the media access control protocol control element on uplink resources that are allocated for new transmission by the network node in a random access response, wherein the random access response is in a contention-based random access procedure;
declare a radio link failure if the recovering from beam failure on the primary cell fails
However, in the same field of endeavor Liu teaches, transmitting an identity of the candidate beam in a media access control protocol control element to the network node (Liu; [0106] ... At 612, the base station 170A-170B receives a BFRR from user equipment 110A-110C identifying a new candidate beam); 
signal the media access control protocol control element (indicated by NW through ... MAC-CE) on uplink resources that are allocated for new transmission ( the user equipment 404 may also attempt to use PRACH-like channel for BFRR) by the network node in a random access response ( requires a response message (BFRR response) from the base station ), wherein the random access response is in a contention-based random access procedure (Liu; [0084] ... when the DL and UL beams have failed, the user equipment 404 may also attempt to use the PRACH or PRACH-like channel for BFRR. The PRACH or PRACH-like resource is directly associated with candidate beams identified by the UE. This association is indicated by NW through ... MAC-CE ... the BFRR sent by the user equipment 404 requires a response message (BFRR response) from the base station 402 if beam failure is to be recovered);
declare a radio link failure if the recovering from beam failure on the primary cell fails (Liu; [0119] ...the UE may try beam failure recovery procedure M times. If still no BFRR response is received, UE may report beam failure to high layer, which may trigger RLF).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of 3GPP to include the above recited limitations as taught by Liu in order to recover beam failure  (Liu; [0084])
3GPP-Liu fails to explicitly teach, monitor the candidate beam for a response by monitoring a physical downlink control channel (PDCCH) addressed to a Cell Radio Network Temporary Identifier (C-RNTI) of the wireless communication device
However, in the same field of endeavor NPL teaches monitor the candidate beam for a response (UE to monitor gNB response) by monitoring a physical downlink control channel (PDCCH) (NR-PDCCH dedicatedly used) addressed to a Cell Radio Network Temporary Identifier (C-RNTI) of the wireless communication device (C-RNTI can be used) ( NPL; [3.3gNB response monitoring] ... It is sensible to use UE-specific transmission for transmission of gNB response...NW can recognize UE identity after successfully receiving the request... e.g., C-RNTI can be used again without causing confusion from both NW and UE perspectives... It is also possible for UE to monitor gNB response from a common control channel, e.g., NR-PDCCH dedicatedly used for RACH msg 2 transmission); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of 3GPP-Liu to include the above recited limitations as taught by NPL in order to recover beam failure  (NPL; [3.3gNB response]).

Regarding claim 17, 3GPP teaches,   A non-transitory computer-readable medium having stored thereon computer- executable instructions for causing a computer to:
in response to detecting a beam failure on a primary cell (beam failure occurs on any serving cell), identifying a candidate beam (the UE indicates the failed DL beam 1 and the good candidate DL beam 2 and 3) for recovering a radio link between the wireless communication device and  a network node (to send the DL control signal by a MAC CE) (3GPP; [2.1 Beam failure recovery]...In that case if beam failure occurs on any serving cell, the UE should be allowed to send BFRR on PUCCH of SpCell or PUCCH SCell,... the gNB can realize the DL. beam failure by beam failure recovery request...the gNB may trigger the UE to perform UL beam failure recovery, e.g. contention-free random access, to obtain the candidate UL beam... the UE indicates the failed DL beam 1 and the good candidate DL beam 2 and 3 can be used to send the DL control signal by a MAC CE as showed in figure 1);
transmit an identity (beam status report to inform gNB) of the candidate beam (the failed DL beam and good identified candidate) in a media access control protocol control element (MAC CE for beam status report) to the network node ( 3GPP; [ 2.1 Beam failure recovery, proposal 8] ...the UE can generate a beam status report to inform gNB or the failed DL beam and good identified candidate DL beam{s}. Therefore a MAC CE for beam status report can be introduced. E.g. the UE indicates the failed DL beam 1 and the good candidate DL beam 2 and 3 can be used to send the DL control signal by a MAC CE); 
3GPP fails to explicitly teach, signal the media access control protocol control element on uplink resources that are allocated for new transmission by the network node in a random access response, wherein the random access response is in a contention-based random access procedure;
declare a radio link failure if the recovering from beam failure on the primary cell fails
However, in the same field of endeavor Liu teaches, transmitting an identity of the candidate beam in a media access control protocol control element to the network node (Liu; [0106] ... At 612, the base station 170A-170B receives a BFRR from user equipment 110A-110C identifying a new candidate beam); 
signal the media access control protocol control element (indicated by NW through ... MAC-CE) on uplink resources that are allocated for new transmission ( the user equipment 404 may also attempt to use PRACH-like channel for BFRR) by the network node in a random access response ( requires a response message (BFRR response) from the base station ), wherein the random access response is in a contention-based random access procedure (Liu; [0084] ... when the DL and UL beams have failed, the user equipment 404 may also attempt to use the PRACH or PRACH-like channel for BFRR. The PRACH or PRACH-like resource is directly associated with candidate beams identified by the UE. This association is indicated by NW through ... MAC-CE ... the BFRR sent by the user equipment 404 requires a response message (BFRR response) from the base station 402 if beam failure is to be recovered);
declare a radio link failure if the recovering from beam failure on the primary cell fails (Liu; [0119] ...the UE may try beam failure recovery procedure M times. If still no BFRR response is received, UE may report beam failure to high layer, which may trigger RLF).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of 3GPP to include the above recited limitations as taught by Liu in order to recover beam failure  (Liu; [0084])
3GPP-Liu fails to explicitly teach, monitor the candidate beam for a response by monitoring a physical downlink control channel (PDCCH) addressed to a Cell Radio Network Temporary Identifier (C-RNTI) of the wireless communication device
However, in the same field of endeavor NPL teaches monitoring the candidate beam for a response (UE to monitor gNB response) by monitoring a physical downlink control channel (PDCCH) (NR-PDCCH dedicatedly used) addressed to a Cell Radio Network Temporary Identifier (C-RNTI) of the wireless communication device (C-RNTI can be used) ( NPL; [3.3gNB response monitoring] ... It is sensible to use UE-specific transmission for transmission of gNB response...NW can recognize UE identity after successfully receiving the request... e.g., C-RNTI can be used again without causing confusion from both NW and UE perspectives... It is also possible for UE to monitor gNB response from a common control channel, e.g., NR-PDCCH dedicatedly used for RACH msg 2 transmission); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of 3GPP-Liu to include the above recited limitations as taught by NPL in order to recover beam failure  (NPL; [3.3gNB response]).

Claims  4-6,  21-23, and 25-27are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP-Liu-NPL in view of Akoum; Salam et al. (Akoum hereafter) (US 20190089442 A1) 

Regarding Claim 4, 21, and 25, 3GPP-Liu-NPL teaches the  claim 1, 13 and 17, 
3GPP-Liu-NPL fails to explicitly teach, wherein the identity of the candidate beams comprises an identity of a reference signal resource
However, in the same field of endeavor Akoum teaches, wherein the identity of the candidate beams comprises an identity of a reference signal resource (Akoum; [0048] …The UE, as an example, can be configured with 8 CSI-RS beams, whereas there might be 64 SS-blocks to measure at the UE in a millimeter Wave scenario. To identify a beam in each of the types of reference signals requires a different number of bits).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of 3GPP-Liu-NPL to include the above recited limitations as taught by Akoum in order to identify a beam (Akoum; [0048]).

Regarding Claim 5, 22, and 26 3GPP-Liu-NPL  teaches the  claim 1, 13 and 17,  
3GPP-Liu-NPL fails to explicitly teach, wherein the candidate beam is a synchronization signal or a channel state information reference signal 
However, in the same field of endeavor Akoum teaches, wherein the candidate beam is a synchronization signal or a channel state information reference signal (Akoum; [0036] …To identify a new candidate beam, the UE monitors the beam identification RS. This RS can be CSI-RS (channel state information reference signal)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of 3GPP-Liu-NPL to include the above recited limitations as taught by Akoum in order to identify a beam (Akoum; [0048]).

Regarding Claim 6, 23, and 27 3GPP-Liu-NPL  teaches the  claim 1, 13 and 17,  
3GPP-Liu-NPL fails to explicitly teach, further comprising identifying the candidate beam to be a qualified candidate beam based on a determination that a quality of the candidate beam is above a threshold. 
However, in the same field of endeavor Akoum teaches, further comprising identifying the candidate beam to be a qualified candidate beam based on a determination that a quality of the candidate beam is above a threshold (Akoum; [0036] …When determining which beam to report, the UE 102 or 104 can first determine whether any of the CSI-RS beams are above the predetermined threshold signal strength, or reference signal received power).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of 3GPP-Liu-NPL to include the above recited limitations as taught by Akoum in order to identify a beam (Akoum; [0048]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP-Liu-NPL in view of Wan; Lei et al. (Wan hereafter) (US 20140098783 A1).

Regarding Claim 7, 3GPP-Liu-NPL teaches the method of claim 1, 
3GPP-Liu-NPL fails to explicitly teach, wherein the threshold is a reference signal received power threshold and wherein further preferably the threshold is received from a base station
However, in the same field of endeavor, Wan teaches, wherein the threshold is a reference signal received power threshold and wherein the threshold is received from a base station (Wan; [0074] sending channel state information reference signals of different direction of arrival parameters to the user equipment within the service range… returned by the user equipment within the service range of the neighbor cell and corresponding to a reference signal whose signal received strength obtained by measurement on the reference signal is greater than a preset threshold;).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of 3GPP-Liu-NPL to include the above recited limitations as taught by Wan in order to receive signal within the service range corresponding to a reference signal whose signal received strength measured on the reference signal is greater than the preset threshold (Wan; [0074]).

Claims 8, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP-Liu-NPL in view of  ZHANG; Jian et al. (Zhang hereafter) (US 20160323049 A1).

Regarding Claim 8, 24, and 28, 3GPP-Liu-NPL teaches the claims 1, 13 and 17 
3GPP-Liu-NPL fails to explicitly teach, further comprising including, in the media access control protocol control element, an identity of a frequency location on which the beam failure occurred
However, in the same field of endeavor, Zhang teaches,  the media access control protocol control element, an identity of a frequency location on which the beam failure occurred (Zhang; [0138] …The UE may further use a Medium Access Control control element (Medium Access Control Control Element, MAC CE for short) to notify the base station of the spectrum status …information fed back by the UE may further include information such as frequency range information, a channel number, location information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of 3GPP-Liu-NPL to include the above recited limitations as taught by Zhang  in order to notify the base station of the spectrum status (Zhang; [0138]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP-Liu-NPL in view of  Xu; Haibo et al. (Xu hereafter) (US 20190387446 A1).

Regarding Claim 9, 3GPP-Liu-NPL teaches the method of claim 1, 
3GPP-Liu-NPL fails to explicitly teach, further comprising including, in the media access control protocol control element, an identity of a serving cell on which the beam failure occurred
 	However, in the same field of endeavor, Xu teaches, further comprising including, in the media access control protocol control element, an identity of a serving cell on which the beam failure occurred (Xu; [0152]…The cell identity of the serving cell may be directly included in the connection accept request message, or may be transmitted as a media access control (Media Access Control, MAC) control element (Control Element, CE) in a MAC protocol data unit (Protocol Data Unit, PDU) that carries the connection accept request message).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of 3GPP-Liu-NPL  to include the above recited limitations as taught by Xu  in order to identify a cell (Xu; [0157]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416   

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416